             Case 1:13-cr-00242-DLC Document 1100
                                             1097 Filed 05/11/20
                                                        04/30/20 Page 1 of 2
                                                                                                            Apri l 10, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                 WAIVER OF RIGHT TO BE PRESENT AT
                                   -v-                                           CRIMINAL PROCEEDING

 STEVE RAMSNAMY,                                                                    13-CR-242 (DLC)

                                               Defendant.
-----------------------------------------------------------------X



    X       Supervised Relea se Conference

            I understand that I have a right to appear before a judge in a courtroom in t he Southern Dist rict of New
            York at the time the conditions of my release on supervision or my rema nd to custody are d iscussed . I have
            discu ssed t hese rights with my attorney and wish to give up these rights for the period of time in w hich
            access to the cou rthouse has been rest ricted on accou nt of the COVID-19 pandemic. I request that my
            attorney and I be permitted to participate by telephone, or if it is reasonably available by videoconferencing,
            in any conference with the court at which such cond itions or my remand are discussed.

Date: April 29, 2020            /sf Steve Ramsnamy
                                Signature of Defendant



                                Steve Ramsnamy
                                Print Name




I hereby affirm that I am aware of my obligation to discu ss with my client the specifications of violation of supervised
re lease, my client's rights to attend and participate in the criminal proceedings encompa ssed by t his w aiver, and t his
w aiver form. I affirm that my client knowingly and voluntarily consents t o t he proceedings being held without my
client being physically present in court.

Date: April 29, 2020            /sf Richard F. Albert
                                Signature of Defense Counsel



                                Ric hard F. Albert
                                Print Name
          Case 1:13-cr-00242-DLC Document 1100
                                          1097 Filed 05/11/20
                                                     04/30/20 Page 2 of 2



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to d iscuss these issues wit h t he defendant . The interpreter also translated t his
d ocument, in its entirety, to t he defendant before the d efendant signed it. The interpreter' s name is:




Date:
                   Signature of Defense Counsel




Accepted :
                  Signature of Judge
                  Date:




                  5.11.2020.




                                                            2
